NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIE WILSON,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1891
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Larry Helms,
Judge.

Willie Wilson, pro se.


PER CURIAM.

              Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Brown

v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Pleas v. State, 41 So. 3d 980 (Fla. 1st

DCA 2010); Lykins v. State, 894 So. 2d 302 (Fla. 3d DCA 2005); Thomas v. State, 778
So. 2d 429 (Fla. 5th DCA 2001); Bloodworth v. State, 504 So. 2d 495 (Fla. 1st DCA

1987).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.